 1   WO
 2
 3
 4
 5                       IN THE UNITED STATES DISTRICT COURT
 6                                FOR THE DISTRICT OF ARIZONA
 7
 8   Richard Shupe, et al.,                             No. CV-18-00159-TUC-DCB
 9                  Plaintiffs,                         ORDER TO SHOW CAUSE
10   v.
11   Lewis & Lewis            Insurance     Agency
     Incorporated, et al.,
12
                    Defendants.
13
14
15          On January 29, 2019, a Rule 16, case management scheduling conference was set
16   by Order of this Court. (Order (Doc. 28). Pursuant to the directive of this Court the
17   Plaintiffs, who are appearing pro se, were responsible for initiating the conference call, and
18   the parties were directed to file a Joint Case Management Plan not less than 5 days before
19   the scheduling conference. Plaintiffs failed to appear; the Court attempted to contact the
20   Plaintiffs but they have not provided a contact telephone number on any pleading or in the
21   docket.
22          Accordingly,
23          IT IS ORDERED that Plaintiffs shall have 14 days from the filing date of this
24   Order to show cause in writing why this case should not be dismissed for failing to comply
25   with directives of this Court, especially those directives necessary to prosecute this case.
26          IT IS FURTHER ORDERED that the show cause filing shall include a contact
27   telephone number for Plaintiffs, which shall be entered into the record.
28          IT IS FURTHER ORDERED that this case shall be dismissed without further
 1   notice to the Plaintiffs in the event they fail to comply with this Order.
 2          Dated this 5th day of February, 2019.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
